Citation Nr: 0503598	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder claimed as residuals of injury.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1972. 

This matter previously arose before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
December 1998 and May 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  




In December 1998 the RO granted service connection for PTSD 
and assigned an initial disability rating for PTSD of 30 
percent.  

In May 1999 the RO found that new and material evidence had 
not been received, and denied reopening of a prior final 
denial of service connection for residuals of a back injury.  

In a subsequent December 2002 rating decision during the 
appeal, the RO granted an initial rating of 70 percent for 
PTSD. 

In a Report of Contact dated in February 2003, subsequently 
confirmed by a March 2003 letter, the veteran's attorney 
withdrew his request for a hearing before a Veterans Law 
Judge.

In September 2003 the Board granted entitlement to a 100 
percent evaluation for PTSD effective from April 26, 2000.  
The Board also determined that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a chronic acquired low back disorder, claimed 
as residuals of injury.

In December 2003 the RO implemented the Board's September 
2003 decision by issuing a rating decision assigning a 100 
percent evaluation for PTSD effective from April 26, 2000.  

The RO also granted entitlement to an effective date for the 
prior grant of eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 retroactive to April 
26, 2000.

In August 2004 the RO denied entitlement to service 
connection for a chronic acquired low back disorder claimed 
as residuals of injury on a de novo basis.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2002.

The Board notes that the August 2004 VA medical provider who 
opined as to the etiology of the veteran's low back disorder 
is a physician's assistant.  The opinion rendered was serious 
lacking in reflecting a comprehensive review of the claims 
file as noted by the representative in additional supportive 
argument submitted in December 2004.

The Board is of the opinion that the veteran should be 
examined by a medical specialist.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back disorder 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present and whether they are 
causally related to a helicopter injury 
in service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are causally 
related to service on any basis including 
a helicopter crash, or if preexisting 
service, was/were aggravated thereby?

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a chronic acquired 
low back disorder.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).































































	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


